Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed on 01/22/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 11/08/2019, has been accepted for examination. 

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “electronic control device”, in various claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stengg et al. (EP1236633A2) in view of (Chung et al. (2016/0046308 A1) and/or LeFebvre (2016/0325767 A1)


Regarding claims 1, 16 and 18, Stengg teaches of a system/method for detecting an abnormal gait (derailed states) condition of a railway vehicle [par. 0001], including a first control chain (S1/S2) and a second control chain (DSI) connected to a digital output arranged to supply or not supply a load depending on the detection of an abnormal gait (derailed states) condition of the railway vehicle rail vehicle; 
the first control chain (S1/S2) comprising: 
a first sensor (an acceleration sensor(s), BS1, BS2) arranged to detect first detection data of one or more of an the attitude or the movement of the rail vehicle [pars. 0007, 0032 and 0080]; and 
a first control unit (Circuit for carrying out FFT) (an evaluation unit ASW) arranged to receive the first detection data of the one or more of the attitude or the movement of the rail vehicle from the first sensor (an acceleration sensor(s), BS1, BS2), to execute a first computer program for checking an abnormal gait (derailed states) and intended to control a first electronic control device (i.e. for supplying or not supplying the load (see abstract)[pars. 0010, 0112, 0130-133, 0080] (fig. 5); and 
the second control chain (DSI) comprising: a second sensor (DFS) arranged to detect second detection data of the one or more of the attitude or the movement of the rail vehicle; and the second sensor (DFS) being different from the first sensor [pars. 0057, 0080-83].
Stengg fail to explicitly specify the constructional changes of using multiple control unit and computer program for checking an abnormal gait and to control electronic control device for supplying or not supplying the load of each control chain such as, a second control unit arranged to receive the second detection data of the one or more of the attitude or the movement of the rail vehicle from the second sensor, to execute a second computer program for checking an abnormal gait and to control a second electronic control device for supplying or not supplying the load; the second control unit being different from the first control unit, the second computer program being different from the first computer program and the second electronic control device being different from the first electronic control device.
However, Stengg fail to teach the constructional changes in the system/device of claim 1, as that claimed by Applicants above, the constructional changes is/are considered obvious design since it is well known to in the art to process data coming from different sensors with one and only one control unit for the purposes of economy, simplification and space saving.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stengg as desired appropriate, such as in the manner set forth in applicant’s claim above, for the purposes of economy, simplification and space saving, since it is well established, whether the element is separated into multiple elements, see In re Dulberg, 129 USPQ 348 (CCPA, 1961) or the element is integrated into a single element, see In re Larson, 144 USPQ 347 (CCPA, 1965) so long as the same function performed by the prior art and the claimed invention, then the prior art still anticipates or renders obvious the claimed invention.
Additionally, the constructional changes in the system/device of claim 1, such as that claimed by Applicants above, in known in the art as evidenced by Chung (Chung, [pars. 0080-85] (figs. 4: 424-1 to 424-N and/or 824-1 to 824-N) and/or LeFebvre (LeFebvre, [pars. 0029-31 and 0029, and 0046-61]) (figs. 1, 2 and 4: 104 and/or 101), Chung and/or LeFebvre from the same field of endeavor teaches of using plurality controller/ data analyze devices and/or separate controller/data analyze devices to analyze data collected from the separate or chain of sensors that are different from each other in order to communicates with, controls and monitors data collected from the chain sensors and to determine if the data needs to be or aggregated into an event or alert.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stengg as desired appropriate, such as in the manner set forth in applicant’s claim above, in view of Chung and/or LeFebvre from the same field of endeavor teaches of using plurality controller/ data analyze devices and/or separate controller/data analyze devices to analyze data collected from the separate or chain of sensors that are different from each other in order to communicates with, controls and monitors data collected from the chain sensors and to determine if the data needs to be or aggregated into an event or alert, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). 
For the purpose of clarity, the method claim 16 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/system claim 1 as rejected above as being unpatentable over Stengg in view of Chung and/or LeFebvre, and the structure recited in claim 18 is symmetrical to the structure recited in claim 1, as such, claim 18 is rejected above as being unpatentable over Stengg in view of Chung and/or LeFebvre.



As to claim 2, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses wherein the abnormal gait condition is a derailment condition of the railway vehicle [pars. 0090 and 0094].
As to claim 3, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses determining/conclusion regarding stability of the train way derail condition [par. 0126] is wherein the abnormal gait condition is an instability condition of the railway vehicle.
As to claim 4, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses determining conclusion regarding stability of the train, detecting derailments and derail condition [pars. 0002, 0090 and 0094 and 0126] includes wherein the abnormal gait condition is a condition of derailment of the railway vehicle or an instability condition of the railway vehicle.
As to claim 5, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses a derailing detector for a railway vehicle that can be carried out on-line (on-line = controlled by or connected to another computer or to a network) using known microprocessors which have been suitably [pars. 0132], given this teaching, a prima facie case of obviousness is established that obviously includes for a CAN network for sending or receiving signals of the system for detecting an the abnormal gait condition of a-the railway vehicle; the first and the second computer program being able to determine a condition of instability and generate a respective alarm signal to be sent via the CAN network.
As to claims 6-8, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses collecting data between two chains naming control chain (S1/S2) and control chain (DSI) each of which inherently is associated with a node (connection point(s) in a system communication), as can be seen in (figs.  5 and 27) [pars. 0032, 0080] and of which is associated with amount of data (load) being carried by each chain/network passing through connection points (nodes) and/or a point at which two or more elements are joints together (node) that obviously include limitations such as, wherein the load amount of data (load) is disposed between a first node of the first electronic control device and a first node of the second electronic control device (claim 6); wherein the load is disposed between a first node of the first electronic control device and a first reference potential or between a first node of the second electronic control device and a second reference potential (claim 7); and wherein the load amount of data (load) is disposed between a first reference potential and a first common node of the first electronic control device and of the second electronic control device (claim 8). Further, LeFebvre teaches that network will consist of nodes [pars. 0008, 0058], it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stengg by changing of claims 6-8 as desired appropriate, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, in this case monitoring and detecting derailment, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claim 9, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses wherein each of the first sensor and the second sensor are includes at least a gyroscopic sensor and an accelerometric sensor (acceleration sensor) [pars. 0032, 0035 and 0045]. Further, as evidenced by Chung and/or LeFebvre, it is known in the art wherein each of the first sensor and the second sensor includes at least a gyroscopic (Chung, [par. 0061]) and/or (LeFebvre, [pars. 0028 and 0031]),  

As to claim 10, Stengg when modified by Chung and/or LeFebvre, Stengg also discloses wherein each of the first control unit and the second control unit include each includes at least one microprocessor different between the first control unit and the second control unit [pars. 0013 and 0132]. Further, as evidenced by Chung and/or LeFebvre, it is known in the art the circuitry/system includes a main board which includes the communications circuitry and microprocessor and a daughter board which includes circuitry to read the data from accelerometers; (Chung, [pars. 0053 and 0139)  and/or (LeFebvre, [pars. 0042], claim 49 and 52).

As to claims 11 and 12, Stengg when modified by Chung and/or LeFebvre, as applied to claim 1, lack the limitation of claims 11-12 such as, wherein the first control unit comprises at least one relay device (R) and the second control unit comprises at least one MOS device (claim 11); and wherein the load connected to the digital output is configured to one or more of visually or acoustically alert an operator of the rail vehicle of the an occurrence of an-the abnormal gait condition of the rail vehicle, or the load is a brake system of the rail vehicle (claim 12)
Chung further teaches [pars. 0050, 0098, 0149] that such communication devices typically and/or may have additional transponders and/or relays associated therewith so as to increase the reliability and accuracy of communication.
However, even though, the combination of the references fail to teach the limitations of claims 11-12, the constructional/structural change differences are considered obvious design variation/selection of parts, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Stengg by changing of claims 11-12 as desired appropriate, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, in this case monitoring and detecting derailment, so as to increase the reliability and accuracy of communication, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claim 13, Stengg when modified by Chung and/or LeFebvre, as applied to claim 1, Stengg further discloses (fig. 5) as a single system inherently and obviously includes housing, (a housing= a part designed to contain, or support component(s)) includes wherein the first control chain and the second control chain are installed on at least one electronic board contained in an enclosure. Further, LeFebvre teaches system components are contained in a housing having an enclosure and an enclosure base (LeFebvre, [par. 0035].
As to claim 14, Stengg when modified by Chung and/or LeFebvre, as applied to claim 1, Stengg further discloses (fig. 5) as a single system inherently and obviously includes housing, (a housing= a part designed to contain, or support component(s)), narrow bandpass filtering BAF and/or low-pass filtering [pars. 0115, 0128] within the detecting derailments system which obviously includes, wherein the enclosure contains a resin arranged to perform a low-pass filter function and in which the at least one electronic board is immersed; the at least one electronic board (80) not being in any way fixed to the enclosure.
As to claim 15, Stengg when modified by Chung and/or LeFebvre, as applied to claim 1, Stengg further discloses (fig. 5) detecting derailed system that is implementing limitations such as, wherein said the system for detecting the abnormal gait condition of the railway vehicle is installed on a frame of a truck of the railway vehicle [pars. 0001-3]

As to claims 17 and 19, Stengg when modified by Chung and/or LeFebvre, as applied to claims 17 and 18, Stengg further discloses wherein the first computer program and the second computer program for checking the abnormal gait condition of the rail vehicle use, respectively, a time domain detection criteria and a frequency domain detection criteria (i.e. the signal curves of acceleration signals generated on the rail vehicle are considered in the time domain) [pars. 0008, 0013, 0022, 0033-34, 0112, 0121].
As to claim 20, Stengg when modified by Chung and/or LeFebvre, as applied to claims 16 and 18, Stengg further discloses wherein the load of the vehicle is a brake system is included wherein the evaluation unit also being set up to generate an information signal initiate emergency braking, at least one acceleration sensor being arranged in the area of an axle bearing of at least one wheel [pars. 0032, 0106].





Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system/method for detecting an abnormal gait condition of a railway vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886